BRADLEY, Circuit Justice.
The defendants contend that the judgment was not a lien upon the lands until it was recorded in the county where the lands lie. I do not think this position is tenable. The judgment is a lien upon all lands in the district within the jurisdiction of the court, and within reach of its process.
But whether so or not is not a question in this cause since that is a matter affecting the legal rights of the parties. This suit was brought to remove the cloud on the title which it was supposed the deed created, and was based on an allegation that the deed was made to defraud the United States. The defendants answered the bill fully, denying all fraudulent intent, averring that the deed was made bona fide and for full consideration, and without any reference to the action against Scott, he supposing, as he swears, that there was a good and valid defense to the suit. The plaintiff set the cause down for hearing on bill and answer only, and the answer must be taken as true. The charge of fraud being purged by the answer, and the bill being unsupported by evidence, the bill must be dismissed. Dismissed accordingly.